Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 16, 2020

The Court of Appeals hereby passes the following order:

A20E0038. JENNIE CASADAY v. NIALL JOHNSTON.

      Upon consideration of the APPELLANT’S Third Motion to Extend Time to
File Application for Discretionary Appeal in the above styled case, it is ordered that
the motion is hereby GRANTED, which will extend the due date until April 15, 2020.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/16/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.